I)ISNIISS;   Opinion issued October   16, 2012




                                             In The
                                  (!Innrt of Appimb
                         FiftIi Jitrirt of !Jixa jt Oa1ta
                                      No. 05-1 2-00067-CV


               I’ARADISO HOMEOWNERS ASSOCIATION, INC., Appellant

                                                 V.

                              N’IICIIAEL OBUSEK, Appellee


                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-07791-E


                           MEMORANDUM OPINION
                         Before Justices Morris, Francis. and Murphy

      The Court has before it appellant’s motion to dismiss appeal. See TEx. R. App. P. 42.1(a).

We GRANT the motion and DISMISS the appeal.




                                                            PER CURIAM

I 20067F.U05
                            Iuurt nf \ppra{s
                      ifth Htrirt uf ixzu at Jat1a

                                    JUDGMENT
PARADISO HOMEOWNERS                             Appeal from the County Court at Law No. 5
ASSOCIATION, INC., Appellant                    of I)allas County, Texas, (Tr.Ct.No. CC-Il
                                                07791-E).
No. 05-12-00067-CV         V.                   Opinion delivered per curiam before Justices
                                                Morris, Francis, and Murphy.
MICHAEL OBUSEK. Appellee

    Based on the Court’s opinion of this date, this appeal is DISMISSED. Appellee is
ORDERED to recover his costs of the appeal from appellant.


Judgment entered        October 16, 2012




                                                JOSEjH B1IORRIS
                                           —    JUStICE